Status of Application
1.	Acknowledgment is made of the amendments filed 08/05/2021. Upon entering the amendments, claims 18-19, 21-25, and 27-28 are canceled, claims 39-47 are added, and claims 26, 29, and 33-35 are amended. Claims 26 and 29-47 are pending and presented for the examination. 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 09/17/2021 was filed after the mailing date of the Non-Final Office Action on 05/05/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
3.	Applicant’s arguments are persuasive at showing the distinctness of the amended claims over the prior art applied in the previous office action. The amendments change the claims to fully reflect applicant's inventive methods of making a fastener, and applicant's arguments show that the methods of the amended claims are not anticipated by and would not be obvious over the teachings of the previously applied prior art. Specifically, the remarks persuasively show that the subject matter previously deemed to be allowable as claim 33 has been written into independent form in the amended claim 33 by the inclusion of all intervening claim limitations. Similarly, the remarks show that the subject matter previously deemed to be allowable as claims 34 and 35 has been written into independent form in the amended claim 34-35 by the inclusion of all intervening claim limitations. Therefore, the previously issued grounds of prior art rejection are withdrawn. 
EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 35, line 8, after “inserting a” delete “pre-formed” and insert - - pre-form - - . 
Allowable Subject Matter
5.	Claims 26 and 29-47 are allowed.
Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed methods of making a fastener. Specifically, the prior art fails to teach a method wherein a mixture of Al2O3 powder and SiC mixtures is formed and thereafter hot pressed to create a solid blank of ceramic material, wherein a screw threaded surface is formed on said blank, and wherein a preform having external screw threads is inserted inside said mixture of Al2O3 powder and SiC whiskers prior to said hot pressing so as to form the screw threaded surface on the solid blank by cleaning the preform out of the blank and leaving only the internal screw threads. The prior art also does not teach or suggest a method wherein a mixture of Al2O3 powder and SiC mixtures is formed and thereafter hot pressed to create a solid blank of ceramic material, wherein a screw threaded surface is formed on said blank, and wherein a preform is inserted inside said mixture of Al2O3 powder and SiC whiskers prior to said hot pressing, and a cooling channel is formed through said blank of ceramic material via cleaning the preform out of the hard ceramic material, resulting in a cooling channel within said blank of ceramic material. The prior art further does not teach or suggest a method wherein a mixture of Al2O3 powder and SiC mixtures is formed and thereafter hot pressed to create a solid blank of ceramic material, wherein a screw threaded surface is formed on said blank, and wherein a preform is inserted inside said mixture of Al2O3 powder and SiC whiskers prior to said hot pressing, wherein an internal tool interface surface is formed in the solid blank of ceramic material by cleaning said preform out of the ceramic material, resulting in an internal tool interface surface in said blank of ceramic material. Finally, the prior art does not teach or suggest a method wherein a mixture of alumina powder and silicon carbide whiskers is prepared and hot pressed, wherein thereafter the as-formed blank is machined to have a threaded exterior, thereafter forming a second mixture of alumina powder and silicon carbide whiskers, inserting a preform into said 
The most relevant prior art references found are His et al (US 5405227) and Murakami et al (US 5728445). The difference from instant claims is that while His et al teaches a ceramic composite fastener formed from a mixture of ceramic powder and reinforcing fibers, wherein after formation of a body from said ceramic powder/fiber mixture, a threaded surface is formed thereon, His et al does not teach a process wherein an external threaded preform is inserted before formation of the blank by hot pressing, and subsequent removal of the preform. His et al also does not teach insertion of a blank and formation of a cooling channel according to instant claim 34. His et al further does not teach or suggest insertion of a blank and formation of an internal tool interface surface according to instant claim 35. Murakami teaches a process for producing a fiber-reinforced ceramic fastener, and teaches that a hot isostatic pressing process is advantageous in the formation stage; Murakami, however, does not teach or suggest that an externally threaded blank is inserted before hot pressing, or that a blank is inserted into a mixture before hot pressing and that a cooling channel or internal tool interface surface is produced according to instant claims 34 or 35. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW15 October 2021